--------------------------------------------------------------------------------


EXHIBIT 10.1
THIRD AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SAVINGS PLAN II
 
Effective as of December 15, 2004, PNM Resources, Inc. (the “Company”) adopted
the PNM Resources, Inc. Executive Savings Plan II (the “Plan”).  The Plan has
been amended on two previous occasions.  By this instrument, the Company now
desires to amend the Plan as set forth below.
 
1.           This Third Amendment shall be effective as of the date on which it
is executed.
 
2.           This Third Amendment amends only the provisions of the Plan as set
forth herein, and those provisions not expressly amended hereby shall be
considered in full force and effect.  Notwithstanding the foregoing, this Third
Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions and intent of this Third
Amendment.
 
3.           Section 1.1 (ii) (Definitions - Separation from Service) of the
Plan is hereby amended and restated in its entirety to read as follows:
(ii)           “Separation from Service” means the termination of a
Participant’s employment with the Company and all affiliates and 50% Affiliates
due to death, retirement or other reasons.
 
The Participant’s employment relationship is treated as continuing while the
Participant is on military leave, sick leave, or other bona fide leave of
absence (if the period of such leave does not exceed six months, or if longer,
so long as the Participant’s right to reemployment with the Company, an
affiliate or 50% Affiliate is provided either by statute or contract).  If the
Participant’s period of leave exceeds six months and the Participant’s right to
reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following the
expiration of such six-month period.  Whether a termination of employment has
occurred will be determined based on all of the facts and circumstances and in
accordance with regulations issued by the United States Treasury Department
pursuant to Section 409A of the Code.
 
 

--------------------------------------------------------------------------------


 
The provisions of this Section 1.1(ii) as in effect immediately prior to the
adoption of the Third Amendment to this Plan shall apply with respect to any
Participant who terminates employment with the Company and all Adopting
Affiliates on or before December 31, 2007 if, prior to the adoption of the Third
Amendment, the Participant otherwise would have been entitled to receive a
distribution in accordance with Section 6.5 (Timing of Distribution) during
calendar year 2007.
 
The provisions of this Section 1.1(ii) as in effect immediately prior to the
adoption of the Third Amendment to this Plan also shall apply with respect to
amounts credited to a Participant’s Account as of December 31, 2007 unless on or
before the earlier of December 31, 2007 or the Participant’s Separation from
Service (as determined prior to the adoption of the Third Amendment) the
Participant consents to the application of the modified definition of the term
Separation from Service to the Participant.
 
4.           Section 1.1 (Definitions) of the Plan is hereby amended by the
addition of the following new subsection (tt) to the end thereof to read as
follows:
 
(tt)           “50% Affiliate” means any of the following:  (1) an entity that
would be a member of a “controlled group of corporations” (within the meaning of
Section 414(b) of the Code as modified by Section 415(h) of the Code) that
includes the Company as a member of the group if for purposes of applying
Section 1563(a)(1), (2) or (3) of the Code for determining the members of a
controlled group of corporations under Section 414(b) of the Code, the language
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Section 1563(a)(1), (2) and (3); and (2) an entity that would be a
member of a group of trades or businesses under common control (within the
meaning of Section 414(c) of the Code) that includes the Company as a member of
the group if for purposes of applying Treas. Reg. § 1.414(c)-2 for purposes of
determining the members of a group of trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, the language “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Treas. Reg. § 1.414(c)-2.
 
2

--------------------------------------------------------------------------------


 
5.           Section 4.2 (Vesting in the Supplemental Credit Account) of the
Plan is hereby amended and restated in its entirety to read as follows:
 
4.2           Vesting in the Supplemental Credit Account.  The Supplemental
Credits for the initial Plan Year shall vest on December 1, 2006.  The
Supplemental Credits for any Plan Year beginning after the Effective Date shall
vest on a two year cliff vesting schedule.  For example, if a Supplemental
Credit is allocated to a Participant’s Supplemental Credit Account on
December 1, 2005, that amount will fully vest on December 1, 2007 and if a
Supplemental Credit is allocated to a Participant’s Supplemental Credit Account
on December 1, 2006, that amount will fully vest on December 1, 2008, and so
on.  If a Participant is employed by the Company or an Adopting Affiliate and
ownership of the Adopting Affiliate is transferred to a 50% Affiliate, service
with the 50% Affiliate will be considered to be service with the Company for
purposes of vesting in the Participant’s Supplemental Credit Account.  Likewise,
if a Participant leaves the employ of the Company or an Adopting Affiliate to
become employed by a 50% Affiliate, service with the 50% Affiliate will be
considered to be service with the Company for purposes of vesting in the
Participant’s Supplemental Credit Account.  The provisions of the two preceding
sentences pursuant to which service with a 50% Affiliate will be considered to
be service with the Company shall be inapplicable if the Participant refuses to
consent to the changes to the definition of Separation from Service made by the
Third Amendment.
 
Notwithstanding the foregoing, each Eligible Officer shall be fully vested in
all amounts credited to his Supplemental Credit Account on and after the first
to occur of the following events:
 
(a)  
The Eligible Officer attaining age 55 with two Years of Service;

 
(b)  
The Eligible Officer’s Normal Retirement Date;

 
(c)  
The date of Separation from Service by the Eligible Officer due to Disability;

 
(d)  
The date of death of the Eligible Officer; or

 
(e)  
The termination (other than for “Cause”) or “Constructive Termination” of the
Eligible Officer’s employment by the Company following a Change in Control.  For
this purpose, the terms “Constructive Termination” and “Cause” shall have the
meanings ascribed to them under the Officer Retention Plan.  If regulations
issued by the Department of the Treasury pursuant to Section 409A of the Code
prohibit vesting triggered by a Change in Control, or accelerate the taxation of
any portion of a Participant’s Accounts due to such vesting, this clause (e)
shall be void.

 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, PNM Resources has caused this Third Amendment to be executed
as of this 4th day of June, 2007.
 
 
PNM RESOURCES, INC.
 
By:           /s/ Alice A.
Cobb                                                                
 
      Its: SVP, Chief Administrative
Officer                                                                                     

 
4
 

--------------------------------------------------------------------------------